Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 19-44 have been examined.

Double Patenting
	Claims 19-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 9, and 17-20 of U.S. Pub. No. US 2015/0356430 A1.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The tables below compare the claims of the instant application and the claims of U.S. Pub. No. US 2015/0356430 A1.

Claim 19
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note
receiving streams of data from a plurality of data sources;
Claim 9
receiving streams of data from a plurality of data sources, the plurality of data sources comprising a social data source stored in a social data repository, a public data source stored in a public 

processing streams of data from a plurality of data sources via a cognitive inference and learning system, the cognitive inference and learning system comprising a plurality of agents, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a cognitive engine, the cognitive engine processing the streams of data from the plurality of data sources via the plurality of agents, the processing the streams of data from the plurality of data sources via the plurality of agents performing a respective plurality of cognitive operations on the streams of data, the plurality of agents comprising
Claim 9
processing streams of data from a plurality of data sources via a plurality of agents of a cognitive inference and learning system, the processing the streams of data from the plurality of data sources via the plurality of agents performing a respective plurality of cognitive operations on the streams of data, the cognitive inference and learning system executing on a hardware processor of an information processing system, the cognitive inference and learning system and the information processing system providing a cognitive computing function, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a cognitive engine, the cognitive engine processing the streams of data from the plurality of data sources via the plurality of cognitive agents; and,

a sourcing agent, the sourcing agent 
Claim 9


an enrichment agent, the enrichment agent performing an enrichment operation;
Claim 9
an enrichment agent the enrichment agent performing an enrichment operation, the enrichment operation generating enriched data streams;

a bridging agent, the bridging agent performing a bridging operation;
Claim 9
a bridging agent the bridging agent performing a bridging operation via a bridging agent, the bridging operation interpreting requests and user context and mapping the requests and user context to an appropriate node and line within the cognitive graph;

an insight agent, the insight agent performing an insight operation;
Claim 9
an insight agent the insight agent performing an insight operation, the insight operation creating a visual data story, highlighting user-specific insights relationships and recommendations;

a destination agent, the destination agent performing a destination operation; and,
Claim 9
a destination agent, the destination agent performing a destination operation, the destination operation providing cognitive insights to a consumer of cognitive insight data; and

a learning agent, the learning agent 
Claim 9


providing cognitive insights based upon the performing the respective plurality of cognitive operations on the streams of data from the plurality of data sources.
Claim 9
the destination operation providing cognitive insights to a consumer of cognitive insight data; and



Claim 20
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the sourcing operation sources a plurality of multi-site, multi-structured source streams of data.

Claim 9
the sourcing operation sourcing a plurality of multi-site, multi-structured source streams of data




Claim 21
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the enrichment operation generates enriched data streams.

Claim 9
the enrichment operation generating enriched data streams;




Claim 22
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the bridging operation interprets requests and user context and maps the requests and user context to an appropriate node and line within a cognitive graph.

Claim 9
the bridging operation interpreting requests and user context and mapping the requests and user context to an appropriate node and line within the cognitive graph;




Claim 23
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the insight operation creates a visual data story, highlighting user-specific insights, relationships and recommendations.

Claim 9
the insight operation creating a visual data story, highlighting user-specific insights relationships and recommendations;




Claim 24
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the destination operation provides cognitive insights to a consumer of cognitive insight data.

Claim 9
the destination operation providing cognitive insights to a consumer of cognitive insight data; and




Claim 25
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note



Claim 9





Claim 26
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the sourcing agent receives information from the learning agent and provides information to the enrichment agent, the enrichment agent receives information from the sourcing agent and provides information to the bridging agent, the bridging agent receives information from the sourcing agent and provides information to the insight agent, the insight agent receives information from the bridging agent and provides information to the destination agent, the destination agent receives information from the insight agent and provides information to the learning agent and the learning agent receives information from the destination agent.

Claim 9
the sourcing agent receives information from the learning agent and provides information to the enrichment agent, the enrichment agent receives information from the sourcing agent and provides information to the bridging agent the bridging agent receives information from the sourcing agent and provides information to the insight agent the insight agent receives information from the bridging agent and provides information to the destination agent, the destination agent receives information from the insight agent and provides information to the learning agent and the learning agent receives information from the destination agent.




Claim 27
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note
a processor;
Claim 9
executing on a hardware processor of an information processing system

a data bus coupled to the processor; and
Claim 9
processing the streams of data from the plurality of data sources

a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for:
Claim 9
A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:

receiving streams of data from a plurality of data sources;
Claim 9
processing streams of data from a plurality of data sources

processing streams of data from a plurality of data sources via a cognitive inference and learning system, the cognitive inference and learning system comprising a plurality of agents, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a cognitive engine, the cognitive 
Claim 9
the cognitive inference and learning system and the information processing system providing a cognitive computing function, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a cognitive engine, the cognitive engine processing the streams of 

providing cognitive insights to a destination based upon the performing the respective plurality of cognitive operations on the streams of data from the plurality of data sources; and

a sourcing agent, the sourcing agent performing a sourcing operation;
Claim 9
a sourcing agent the sourcing agent performing a sourcing operation, the sourcing operation sourcing a plurality of multi-site, multi-structured source streams of data;

an enrichment agent, the enrichment agent performing an enrichment operation;
Claim 9
an enrichment agent the enrichment agent performing an enrichment operation, the enrichment operation generating enriched data streams;

a bridging agent, the bridging agent performing a bridging operation;
Claim 9
a bridging agent the bridging agent performing a bridging operation via a bridging agent, the bridging operation interpreting requests and user context and mapping the requests and user context to an appropriate node and line within the cognitive graph;

an insight agent, the insight agent performing an insight operation;
Claim 9
an insight agent the insight agent performing an insight operation, the insight operation creating 

a destination agent, the destination agent performing a destination operation; and,
Claim 9
a destination agent, the destination agent performing a destination operation, the destination operation providing cognitive insights to a consumer of cognitive insight data; and

a learning agent, the learning agent performing a learning operation; and,
Claim 9
a learning agent, the learning agent performing a learning operation, the learning operation updating a cognitive graph from a plurality of unique interactions with data and users; and

providing cognitive insights based upon the performing the respective plurality of cognitive operations on the streams of data from the plurality of data sources.
Claim 9
plurality of agents performing a respective plurality of cognitive operations on the streams of data



Claim 28
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the sourcing operation sources a plurality of multi-site, multi-structured source streams of data.

Claim 9
the sourcing operation sourcing a plurality of multi-site, multi-structured source streams of data;




Claim 29
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the enrichment operation generates enriched data streams.

Claim 9
the enrichment operation generating enriched data streams;




Claim 30
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the bridging operation interprets requests and user context and maps the requests and user context to an appropriate node and line within a cognitive graph.

Claim 9
the bridging operation interpreting requests and user context and mapping the requests and user context to an appropriate node and line within the cognitive graph;




Claim 31
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the insight operation creates a visual data story, highlighting user-specific insights, relationships and recommendations.

Claim 9
the insight operation creating a visual data story, highlighting user-specific insights relationships and recommendations;



Claim 32
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note



Claim 9





Claim 33
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the learning operation updates a cognitive graph from a plurality of unique interactions with data and users.

Claim 9
the learning operation updating a cognitive graph from a plurality of unique interactions with data and users; and 



Claim 34
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the sourcing agent receives information from the learning agent and provides information to the enrichment agent, the enrichment agent receives information from the sourcing agent and provides information to the bridging agent, the bridging agent receives information from the sourcing agent and provides information to the insight agent, the insight agent receives information from the bridging agent and provides information to the destination agent, the 

Claim 9
the sourcing agent receives information from the learning agent and provides information to the enrichment agent, the enrichment agent receives information from the sourcing agent and provides information to the bridging agent the bridging agent receives information from the sourcing agent and provides information to the insight agent the insight agent receives information from the bridging agent and provides information to the destination agent, the destination agent receives 






Claim 35
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note
receiving streams of data from a plurality of data sources;
Claim 9
processing streams of data from a plurality of data sources 

processing streams of data from a plurality of data sources via a cognitive inference and learning system, the cognitive inference and learning system comprising a plurality of agents, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a cognitive engine, the cognitive engine processing the streams of data from the plurality of data sources via the plurality of agents, the processing the streams of data from the plurality of data sources via the plurality of agents performing a respective plurality of cognitive operations on the streams of data, the 
Claim 9
the cognitive inference and learning system and the information processing system providing a cognitive computing function, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a cognitive engine, the cognitive engine processing the streams of data from the plurality of data sources via the plurality of cognitive agents; and,

providing cognitive insights to a destination based upon the performing the respective plurality of cognitive operations on the streams 

a sourcing agent, the sourcing agent performing a sourcing operation;
Claim 9
a sourcing agent the sourcing agent performing a sourcing operation, the sourcing operation sourcing a plurality of multi-site, multi-structured source streams of data;

an enrichment agent, the enrichment agent performing an enrichment operation;
Claim 9
an enrichment agent the enrichment agent performing an enrichment operation, the enrichment operation generating enriched data streams;

a bridging agent, the bridging agent performing a bridging operation;
Claim 9
a bridging agent the bridging agent performing a bridging operation via a bridging agent, the bridging operation interpreting requests and user context and mapping the requests and user context to an appropriate node and line within the cognitive graph;

an insight agent, the insight agent performing an insight operation;
Claim 9
an insight agent the insight agent performing an insight operation, the insight operation creating a visual data story, highlighting user-specific insights relationships and recommendations;

a destination agent, the destination agent performing a destination operation; and,
Claim 9
a destination agent, the destination agent performing a destination operation, the destination operation providing cognitive insights to a  

a learning agent, the learning agent performing a learning operation; and,
Claim 9
a learning agent, the learning agent performing a learning operation, the learning operation updating a cognitive graph from a plurality of unique interactions with data and users; and 

providing cognitive insights based upon the performing the respective plurality of cognitive operations on the streams of data from the plurality of data sources.
Claim 9
plurality of agents performing a respective plurality of cognitive operations on the streams of data 



Claim 36
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the sourcing operation sources a plurality of multi-site, multi-structured source streams of data.

Claim 9
the sourcing operation sourcing a plurality of multi-site, multi-structured source streams of data;




Claim 37
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the enrichment operation generates enriched data streams.

Claim 9
the enrichment operation generating enriched data streams;




Claim 38
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the bridging operation interprets requests and user context and maps the requests and user context to an appropriate node and line within a cognitive graph.

Claim 9
the bridging operation interpreting requests and user context and mapping the requests and user context to an appropriate node and line within the cognitive graph;



Claim 39
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the insight operation creates a visual data story, highlighting user-specific insights, relationships and recommendations.

Claim 9
the insight operation creating a visual data story, highlighting user-specific insights relationships and recommendations;



Claim 40
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the destination operation provides cognitive insights to a consumer of cognitive insight data.

Claim 9
the destination operation providing cognitive insights to a consumer of cognitive insight data; and 



Claim 41
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

the learning operation updates a cognitive graph from a plurality of unique interactions with data and users.

Claim 9
the learning operation updating a cognitive graph from a plurality of unique interactions with data and users; and 



Claim 42
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note
the sourcing agent receives information from the learning agent and provides information to the enrichment agent, the enrichment agent receives information from the sourcing agent and provides information to the bridging agent, the bridging agent receives information from the sourcing agent and provides information to the insight agent, the insight agent receives information from the bridging agent and provides information to the destination agent, the destination agent receives information from the insight agent and provides information to the learning agent and the learning agent receives information from the destination agent.


Claim 9
the sourcing agent receives information from the learning agent and provides information to the enrichment agent, the enrichment agent receives information from the sourcing agent and provides information to the bridging agent the bridging agent receives information from the sourcing agent and provides information to the insight agent the insight agent receives information from the bridging agent and provides information to the destination agent, the destination agent receives information from the insight agent and provides information to the learning agent and the learning agent receives information from the destination agent.




Claim 43
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

wherein the computer executable instructions are deployable to a client system from a server system at a remote location.

Claim 17
wherein the computer executable instructions are deployable to a client system from a server system at a remote location.




Claim 44
Instant Application
16/589,823
U.S. Pub. No. US 2015/0356430 A1
Examiner's Note

wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis.

Claim 18
wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis.












Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
12 FEB 2022